DETAILED ACTION

Summary
This is the initial Office Action based on the Thermoelectric Conversion Device filed May 13, 2020.
Claims 9-17 are currently pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 11, 13, 14, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the adjacent layers" on line 11.  There is insufficient antecedent basis for this limitation in the claim. 
Dependent claims are rejected for dependency.
Amending “the adjacent layers” to “adjacent layers” would overcome the rejections. 
Claim 11 recites the limitation "the hallow o the shell" on line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 13 recites the limitation "the thermal-conductive insulation sheet" on line 3-4.  There is insufficient antecedent basis for this limitation in the claim.
As there is more than one previously cited thermal-conductive insulation sheet (see line 4-5 of claim 10), it is unclear as to what “the thermal-conductive insulation sheet” recited on line 3-4 of claim 13 is referring to. 
Claim 17 recites the limitation "the adjacent layers" on line 10.  There is insufficient antecedent basis for this limitation in the claim.
Amending “the adjacent layers” to “adjacent layers” would overcome the rejections.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ando et al. (JP 2009-302168 included in applicant submitted IDS filed June 16, 2020).
With regard to claim 9, Ando et al. discloses a thermoelectric module layer comprising: 
a thermoelectric conversion chip, which has a thermoelectric conversion element pair consisting of a n-type semiconductor element and a p-type semiconductor element (such as depicted in Fig. 4, a thermoelectric conversion chip, which has a thermoelectric conversion element pair consisting of a n-type semiconductor element 11 and a p-type semiconductor element 12), 
electrodes sandwiching a plurality of the thermoelectric conversion element pair connected (such as depicted in Fig. 4, electrodes 13 and 14 sandwiching a plurality of the cited thermoelectric conversion element pairs connected) and further, 
a thermal insulation rubber (17, Fig. 4), wherein 
the thermoelectric conversion element pair and the electrodes of the thermoelectric conversion chip is surrounded by the thermal insulation rubber (as depicted in Fig. 4, the cited the thermoelectric conversion element pair 11/12 and the cited electrodes 13/14 of the thermoelectric conversion chip is surrounded by the cited thermal insulation rubber 17) containing 
a rubber component (see [0089] teaching “rubber 17” such as a “silicone rubber”) and 
a hollow filler forming a plurality of air gaps that are independent from one another (such as depicted in Fig. 4 and described in [0090] as “Hollow spheres include phenol resin hollow spheres”), and 
the thermoelectric conversion chip has an insulation sheet which is stacked and bonded to the electrodes (such as insulation sheet 16a depicted in Fig. 4 as stacked and bonded to the cited electrodes 13/14).
With regard to claim 12, Ando et al. discloses wherein 
a thickness of the thermal insulation rubber and one of the thermoelectric conversion chip, in which the thermoelectric conversion element pair and the electrodes of the thermoelectric conversion chip is surrounded by a the thermal insulation rubber, are equal (as depicted in Fig. 4, a thickness in the vertical direction of the cited thermal insulation rubber 17 and one of the thermoelectric conversion chip, in which the thermoelectric conversion element pair and the electrodes of the thermoelectric conversion chip is surrounded by a the thermal insulation rubber, are equal at the distance between 16a and 19a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10, 13, 14, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ando et al. (JP 2009-302168 included in applicant submitted IDS filed June 16, 2020) in view of Kurihara et al. (U.S. Pub. No. 2015/0214461 A1).
With regard to claims 10 and 17, independent claim 9 is anticipated by Ando et al. under 35 U.S.C. 102(a)(1) as discussed above. 
Ando et al. teaches a thermoelectric module layer but does not teach wherein the thermoelectric module layer is used for and comprised in a thermoelectric conversion device.
However, Kurihara et al. teaches a thermoelectric module layer (see region 22 depicted in Fig. 3B including a thermoelectric module layer with thermoelectric pairs and electrodes) and teaches wherein the thermoelectric module layer is used for a thermoelectric conversion device (see Fig. 3B depicting thermoelectric module layer used in the depicted thermoelectric conversion device). Kurihara et al. teaches
an insulation base layer (39, Fig. 3B and see [0075] “insulating film 39”) and 
an insulation intermediate layer (34, Fig. 3B and see [0075] “insulating film 34”), 
which are thermal-conductive insulation sheets and sandwiches the thermoelectric module layer (as depicted in Fig. 3B sandwiching the cited thermoelectric module layer from the top and bottom surfaces); 
a heat diffusion layer, which has a higher thermal conductance than those of the insulation base layer and the insulation intermediate layer and is stacked on the insulation intermediate layer (36 depicted in Fig. 3B as stacked on the cited insulation intermediate layer 34; see [0081] teaching copper); and 
a thermal radiation layer, which has thermal conductivity and is stacked on the heat diffusion layer (37 depicted in Fig. 3B as stacked on the cited heat diffusion layer 36; see [0081] teaching Ti film), and 
at least one pair among the adjacent layers is bonded through chemical bonds (see [0081] teaching electroless Cu plating method).

Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have substituted the thermoelectric module layer in the thermoelectric conversion device of Kurihara et al. for the cited thermoelectric module layer of Ando et al. because the simple substitution of a known element known in the art to perform the same function, in the instant case a thermoelectric module layer for conversion of heat into electricity, supports a prima facie obviousness determination (see MPEP 2143 B). 
With regard to claim 13, dependent claim 10 is obvious over Ando et al. in view of Kurihara et al. under 35 U.S.C. 103 as discussed above. Kurihara et al. teaches wherein
the heat diffusion layer is made from copper (see [0081]
With regard to claim 14, dependent claim 10 is obvious over Ando et al. in view of Kurihara et al. under 35 U.S.C. 103 as discussed above. Kurihara et al. teaches wherein
a thickness of the heat diffusion layer is ranging from 0.01 – 0.5 mm (see [0081] teaching “about 0.5 mm” which is cited to read on the claimed range of 0.01 – 0.5 mm because it includes values within the range of 0.01 – 0.5 mm, such as about 0.5 mm and 0.5 mm).	
With regard to claim 16, independent claim 9 is anticipated by Ando et al. under 35 U.S.C. 102(a)(1) as discussed above. 
Ando et al. teaches a thermoelectric module layer but does not teach wherein the thermoelectric module layer is used for a thermoelectric conversion device.
However, Kurihara et al. teaches a thermoelectric module layer (such as the horizontal thickness including wafer 21 and region 22 depicted in Fig. 3B including a thermoelectric conversion chip with thermoelectric pairs and electrodes cited to read on a thermoelectric module layer) and teaches wherein the thermoelectric module layer is used for a thermoelectric conversion device (see Fig. 3B depicting thermoelectric module layer used in the depicted thermoelectric conversion device). Kurihara et al. teaches
an insulation base layer (39, Fig. 3B and see [0075] “insulating film 39”) and 
an insulation intermediate layer (34, Fig. 3B and see [0075]
which are thermal-conductive insulation sheets and sandwiches the thermoelectric module layer (as depicted in Fig. 3B sandwiching the cited thermoelectric module layer from the top and bottom surfaces); 
a heat diffusion layer, which has a higher thermal conductance than those of the insulation base layer and the insulation intermediate layer and is stacked on the insulation intermediate layer (36 depicted in Fig. 3B as stacked on the cited insulation intermediate layer 34; see [0081] teaching copper); and 
a thermal radiation layer, which has thermal conductivity and is stacked on the heat diffusion layer (37 depicted in Fig. 3B as stacked on the cited heat diffusion layer 36; see [0081] teaching Ti film), and 
at least one pair among the adjacent layers is bonded through chemical bonds (see [0081] teaching electroless Cu plating method); further comprising
a circuit layer conducting to the thermoelectric conversion chip (such as circuit layer 26 depicted in Fig. 3B),
which is provided between the thermoelectric module layer and the insulation intermediate layer (as depicted in annotated Fig. 3B below, the cited circuit layer is provided between, or physically intermittent, a portion of the cited thermoelectric module layer and a portion of the cited insulation intermediate layer 34).

    PNG
    media_image1.png
    258
    691
    media_image1.png
    Greyscale

Annotated Fig. 3B

Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have substituted the thermoelectric module layer in the thermoelectric conversion device of Kurihara et al. for the cited thermoelectric module layer of Ando et al. because the simple substitution of a known element known in the art to perform the same function, in the instant case a thermoelectric module layer for conversion of heat into electricity, supports a prima facie obviousness determination (see MPEP 2143 B).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ando et al. (JP 2009-302168 included in applicant submitted IDS filed June 16, 2020) in view of Mitsuboshi (U.S. Pub. No. 2018/0291237 A1).	
With regard to claim 11, independent claim 9 is anticipated by Ando et al. under 35 U.S.C. 102(a)(1) as discussed above. 
Ando et al. discloses a rubber foam (recall 17, Fig. 4) with hollow spheres having a shell made from a resin (recall [0090]) but does not teach a heat expandable liquid carbon hydride encapsulated in the hollow of the shell.
[0069]). Mitsuboshi is analogous art because, like applicant and Ando et al., Mitsuboshi is concerned with foam materials with microcapsules. Mitsuboshi teaches a heat foaming material which includes microcapsules which are filled with/encapsulate liquefied hydrocarbon to readily gasify and expend when heated (see [0069]). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have combined the hollow spheres in the thermoelectric module layer of Ando et al. with the liquefied hydrocarbon of Mitsuboshi because the combination of elements known in the prior art using known techniques, in the instant case a microcapsule/hollow sphere in a foamed material with a hydrocarbon from a microcapsule in a foamed material, supports a prima facie obviousness determination (see MPEP 2143 A) and because it would have provided for a hallow sphere with a component which readily expands from conversion into a gas.  
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ando et al. (JP 2009-302168 included in applicant submitted IDS filed June 16, 2020) in view of Takagi et al. (U.S. Pub. No. 2017/0352794 A1).
With regard to claim 15, independent claim 9 is anticipated by Ando et al. under 35 U.S.C. 102(a)(1) as discussed above.
Ando et al. teaches wherein the rubber component is a silicon rubber (recall [0089]) but does not teach a silane coupling layer provided on an exterior surface of the hollow filler.
However, Takagi et al. teaches a thermoelectric module layer (see Title and Abstract) and teaches a silicon rubber (see [0029]) can include silane coupling agents for molecular adhesion (see [0048]). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the silicone rubber material of Ando et al. to include silane coupling agents, as suggested by Takagi et al., because it would have provided improved molecular adhesion. Ando et al., as modified to include the silane coupling agents of Takagi et al. in the rubber silicone, teaches a silane coupling layer provided on, or in close proximity to, an exterior surface of the hollow filler as the hollow filler is disposed within the silicone rubber which includes the silane coupling agents.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUSTIN Q DAM/Examiner, Art Unit 1721                                                                                                                                                                                                        June 9, 2021